DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feser, US 1,210,623.
	Feser discloses the claimed invention including a tool capable of cleaning a blender blade assembly, the tool comprising a handle (16) and a head (unlabeled, portion from which the bristles 13, 14 extend from and includes arms 10, 11) with a first set of cleaning elements disposed at a first height and in a semi-circle at a first radius about a common axis (13), and a second set of cleaning elements disposed at a second height and in a semi-circle at a second radius about the common axis (14), wherein the head comprises a pair of rigid arms holding the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser, US 1,210,623 in view of Baertschi, 2012/0110768.
	Feser discloses all elements previously mentioned above, however fails to disclose that the first set of cleaning elements comprise vertical blades or that the first and second sets of cleaning elements are formed from a resilient material. The tool of Feser is intended for use as a tooth brush, wherein the cleaning elements are bristle tufts (13, Page 1 Line 42). It is known in the art that bristle tufts or bristles are formed of a resilient material, typically nylon.
	Baertschi teaches a tool similar to Feser, a toothbrush, wherein the cleaning elements comprise vertical blades (110, Figures 25-33; paragraph 0104) as well as bristle tufts (18’, paragraph 0103). Regarding claims 4-5, there is a first and/or second set of cleaning elements (vertical blades 110) and a second set of cleaning elements (18’) are formed of a resilient material (polyamide, polyester, rubber-elastic discussed in paragraph 0103). The vertical blades are taught as achieve greater deflection during use (paragraph 0104) and perform massaging and cleaning (paragraph 0103).

	Further regarding claim 4, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of cleaning elements of Feser to comprise the vertical blades taught by Baertschi, in order to provide a brushing element that is resilient and deflects easily during brushing and cleaning.
3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser, US 1,210,623 and Baertschi, 2012/0110768 as applied to claim 2, in view of Huang, US 2004/0074035.
	Feser discloses all elements previously mentioned above and further comprises a planar body (faces of 10 or 11 where cleaning elements 13 and 14 extend, shown in cross section in Figures 3-4). Feser (and Baertschi) fail to disclose that the second set of cleaning elements comprises nodules formed on an edge of a planar body.
	Huang teaches a similar tool and has planar bodies that come into contact with surfaces being cleaned (planar face of 130 where 160 is located, Figures 1a-1b). In Huang, there are cleaning elements comprising nodules formed on an edge of the planar body (160, see Figures 1a-1b and 3), the cleaning elements are resilient (paragraph 0023) and advantageously clean teeth and gums in a gentle manner for young children (paragraphs 0006 and 0023).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of cleaning elements taught by Feser 
Response to Arguments
4.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg